People v Brown (2015 NY Slip Op 09363)





People v Brown


2015 NY Slip Op 09363


Decided on December 17, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2015

Mazzarelli, J.P., Acosta, Moskowitz, Richter, JJ.


16440 4000/10

[*1] The People of the State of New York, Respondent,
vHenry Brown, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Katheryne M. Martone of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jared Wolkowitz of counsel), for respondent.

Judgment, Supreme Court, New York County (Thomas Farber, J.), rendered November 1, 2011, convicting defendant, upon his plea of guilty, of assault in the first degree, and sentencing him to a determinate term of 6 years, unanimously affirmed.
Defendant's unpreserved challenges to the validity of his plea do not come within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662, 665 [1988]), and we decline to review them in the interest of justice. As an alternative holding, we find that the plea was knowing, intelligent and voluntary. There was nothing before the plea court to warrant an inquiry into whether defendant's mental condition impaired his ability to understand the plea proceedings, or into whether he affirmatively waived an insanity defense (see People v Diallo, 88 AD3d 511 [1st Dept 2011], lv denied 18 NY3d 888 [2012]). Unlike the situation in People v Mox (20 NY3d 936 [2012]), there was nothing in the plea allocution that triggered a duty to inquire into an potential psychiatric defense.
Although we do not find that defendant made a valid waiver of his right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 17, 2015
CLERK